Citation Nr: 0211418	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  99-03 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable evaluation for vaginitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from November 1988 to June 
1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  The issue returns for adjudication 
following a Board remand dated in August 2000.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  The veteran does not require continuous treatment for 
Vaginitis.


CONCLUSION OF LAW

The criteria for a compensable evaluation for vaginitis have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.116, Diagnostic Code 7611 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claim.  The 
record reflects that the veteran has been notified of the law 
and regulations governing the evaluation of gynecologic 
disorders, the evidence considered by the RO and the reasons 
for its determination.  The RO has informed the veteran of 
the information needed from her to enable the RO to obtain 
evidence pertinent to her claim.  The RO has obtained 
pertinent treatment records and afforded the veteran an 
appropriate examination.  Moreover, in March 2001, the RO 
specifically advised the veteran as to the provisions of the 
VCAA and notified her as to the division of responsibilities 
between the claimant and VA with regards to obtaining 
evidence probative of the appeal.  Additional private and VA 
medical evidence and a report of contemporary VA examination 
were subsequently obtained, consistent with the Board's 
August 2000 remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).  The supplemental statement of the case issued in 
May 2002 reflects consideration of the additionally received 
evidence, and again advises the veteran as to the applicable 
rating criteria and the reasons for the continued denial of 
her claim.  Finally, in a letter dated in August 2002, the RO 
advised the veteran as to the procedures to submit additional 
evidence or to request an additional hearing prior to 
consideration of the appeal by the Board.  Thereafter the 
veteran's representative submitted a written brief 
presentation on her behalf.  Neither the veteran nor her 
appointed representative has, however, identified any 
existing evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  

The veteran's representative has alleged that the veteran 
should be provided another VA examination because the April 
2002 examination is not adequate for rating purposes.  
However, in view of the rating criteria applicable to 
vaginitis and the fact that the veteran acknowledges that she 
does not require continuous treatment for vaginitis, the 
Board is of the opinion that the April 2002 VA examination 
report is adequate for rating purposes.

Thus, the Board finds that the facts pertinent to this claim 
have been properly developed and no further action is 
required to comply with the VCAA or the implementing 
regulations.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2001).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran is currently assigned a noncompensable rating for 
vaginitis under 38 C.F.R. § 4.116, Diagnostic Code 7611, 
which is applicable to disease or injury of the vagina.  The 
Schedule contains a General Rating Formula for Disease, 
Injury, or Adhesions of Female Reproductive Organs that is 
applicable to Diagnostic Codes 7610 through 7615.  Such 
provides that where gynecologic symptoms require continuous 
treatment, a 10 percent rating is assigned and where symptoms 
are not controlled by continuous treatment a 30 percent 
rating is warranted.  Symptoms that do not require continuous 
treatment are assigned a noncompensable rating.

The record reflects that in a rating decision dated in 
February 1996, the RO granted service connection for 
vaginitis and assigned a noncompensable rating, effective 
July 1, 1995.  In March 1998, the veteran claimed entitlement 
to an increased rating.  Private records submitted in support 
of her claim primarily show treatment for sinusitis, anxiety 
and a possible pregnancy, without indication of any treatment 
or medication prescribed for vaginitis.  Private entries 
dated in August and September 1996 do reference a prior 
finding of bacterial vaginitis for which a short-term course 
of treatment was prescribed.  Also, an entry dated in 
November 1997 notes a short-term course of treatment for 
vaginitis.  

At a hearing held in July 1999, the veteran reported 
treatment for vaginitis on various occasions since service 
discharge.  She indicated the only treatment she was 
currently receiving was for a urinary tract infection.  She 
specifically stated that she had last had treatment for 
vaginitis in or around September 1998.  She generally 
indicated she would utilize over-the-counter preparations 
from the drugstore to self-treat for many of her problems.

The veteran reported for a VA examination in April 2001.  The 
examiner noted review of the claims file.  The veteran 
indicated a history of recurrent vaginitis since age 18, 
treated with antibiotics.  She indicated she would have 
episodes twice per month in the past but that she had had 
only two-to-three episodes in the prior year.  The examiner 
noted the absence of detailed information pertinent to such 
treatment.  The impression was recurrent bacterial vaginitis 
that seemed to be decreasing in severity.  The examiner noted 
the potential for a combination of medication for a prolonged 
period of time but concluded that the veteran seemed to be 
having less and less outbreaks and that "[a]t any rate, I 
would not find this to be a disabling condition."  
Subsequently obtained records of VA and private treatment are 
negative for any diagnosis of or prescribed treatment for 
vaginitis.

The rating criteria clearly set out that a 10 percent rating 
is warranted based on the need for continuous treatment.  The 
record in this case shows only that the veteran has a history 
of vaginitis that was treated with antibiotics when actively 
present in the past.  Both the medical documentation and the 
veteran's statements are, however, consistent in indicating 
an improvement in the frequency of vaginitis episodes during 
this appeal period.  The available post-service records show 
only several episodes of active vaginitis requiring 
treatment; the last documented instance was years ago.  The 
veteran herself has failed to identify or present medical 
evidence of subsequent episodes of vaginitis and has at most 
indicated that she treats herself with over-the-counter 
medications, without identifying competent medical evidence 
of the need for continuous treatment for vaginitis.  Even 
based on consideration of the veteran's history, the 
April 2001 VA examiner noted that the condition was not 
considered disabling.  Although expressing the possibility of 
long-term treatment based on the veteran's history, neither 
that examiner nor any other competent medical professional of 
record has expressed the need for continuous treatment for 
vaginitis.  As such a compensable evaluation is not 
warranted.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  
38 C.F.R. § 3.321(b)(1) (2001).

The veteran has only generally indicated that she has missed 
time from work due to disabilities that include vaginitis.  
She has shown no objective evidence of an interference with 
employment and the record does not indicate the need for any 
frequent treatment or hospitalization for vaginitis.  Nor has 
the veteran alleged the existence of unusual manifestations 
of the disability.  In sum there is no indication in the 
record that the average industrial impairment from the 
disability would be to a compensable degree.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.


ORDER

Entitlement to a compensable evaluation for vaginitis is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

